149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Katheryn Lynn CRITZER, Plaintiff-Appellant,v.BLUE EARTH COUNTY HOUSING AND REDEVELOPMENT; HRA; PublicHousing; City of Mankato; Mary Barrett; RoxanneJohnson; Elmo Dodd, Defendants-Appellees,UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT, Defendant.
No. 97-3773MN.
United States Court of Appeals, Eighth Circuit.
Submitted: May 11, 1998.Filed: May 21, 1998.

Appeal from the United States District Court for the District of Minnesota.
Before ARNOLD, GIBSON, and FAGG, Circuit Judges.
PER CURIAM.


1
Katheryn Lynn Critzer appeals the district court's grant of summary judgment to a public housing authority and others in her lawsuit for discrimination based on disability.  Having considered the record and the parties' submissions, we conclude the district court correctly granted summary judgment for the reasons given in its memorandum opinion and order.  We thus affirm without further discussion.  See 8th Cir.  R. 47B.


2
A true copy.